DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 4, 8, 12, 15, 22, and 23 have been amended, 
Claims 19 and 26-30 were previously canceled, and 
Claims 1-18 and 20-25 are currently pending and have been examined. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 8-11, Independent Claim 8 recites “the transfer” in line 8 and “the transfers” in line 19.  There is insufficient antecedent basis for these limitations in the claim.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume “the transfer” is referring to one of “the number of programmed recurring electronic transfers”.
Claims 9-11 depend from claim 8 discussed above and do not cure its deficiencies.
In regards to claims 8-11, Independent Claim 8 recites “the number of recurring transfers” in lines 26-27.  There is insufficient antecedent basis for these limitations in the claim.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume “the number of recurring transfers” is referring to one of “the number of programmed recurring electronic transfers”.
Claims 9-11 depend from claim 8 discussed above and do not cure its deficiencies.
In regards to claim 24, claim 24 recites “the recurring transfer” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume “the recurring transfers” is referring to one of “the programmed recurring electronic transfers”.
In regards to claim 25, claim 25 recites “the transfer” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume “the transfers” is referring to one of “the programmed recurring electronic transfers”.

In regards to claims 1-7 and 25, in Independent Claim 1 because of the emphasis of displaying data it is unclear which data the applicant is referring to.  The following terms help create the confusion;

transfer software and data … in line 5 (emphasis added),
transferring software and data … in line 9 (emphasis added),
receiving data representing the programmed recurring electronic transfer… line 11 (emphasis added),
transmitting the data … in line 20 (emphasis added), 
transmitting the data for that page … in line 25 (emphasis added), and 
displaying the transmitted data as the requested page … in line 30 (emphasis added),

“transmitting the data …” in line 20 has an antecedent basis from either “transferring software and data …” in line 5 or “receiving data representing the the data …” in line 20.  Yet one refers to the data and the other just as data.  So now which data is “the data” referring to; the data from (i) “transferring software and data …”, the data from (ii) “receiving data representing the programmed recurring electronic transfer …”, (which “displaying the transmitted data …” in line 30 also refers too) or (iii) some other data.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume any data regarding the transfer between accounts.
Claims 2-7 and 25 depend from claim 1 discussed above and do not cure its deficiencies.
In regards to claims 8-11, in Independent Claim 8 has similar limitations to claim 1 and is rejected for reasons similar to claim 1 above.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume any data regarding the transfer between accounts.
Claims 9-11 depend from claim 8 discussed above and do not cure its deficiencies.
In regards to claims 12-18 and 20-24, Independent Claim 12 has similar limitations to claim 1 and is rejected for reasons similar to claim 1 above.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume any data regarding the transfer between accounts. 
Claims 13-18 and 20-24 depend from claim 12 discussed above and do not cure its deficiencies.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-18 and 20-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-18 and 20-25, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-18 and 20-25 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 and 20-25 as a whole are directed to sending and receiving data to implement a methodology/system to incentivize user actions.  A Loyalty System is a Targeted Advertising System to 
Independent Claim 1, which is representative of Independent Claims 8 and 12, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method which is a process and a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 12, recites, in part, 
providing a communications interface linked to a channel capable of carrying signals and a first account and a second account, the communications interface configured to transfer software and data in the form of electronic, electromagnetic or optical signals, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
directing a programmed recurring electronic transfer from a first account to a second account through a computer program containing instructions the programmed recurring electronic transfer, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
transferring software and data in the form of electronic, electromagnetic or optical signals, (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea)
receiving data representing the programmed recurring electronic transfer from the first account to the second account, the second account being a savings account, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
initiating and controlling the programmed recurring electronic transfer through … … in communication with both the first account and the second account via a communication device, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
determining, … …, a number of recurring transfers received by the computer-based calculation module, the computer-based calculation module recording only the programmed recurring electronic transfers controlled by another process, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
transmitting the data…, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
adding, … …, a bonus to the second account when the number of programmed recurring electronic transfers received is above a threshold during a period of time, thereby generating a loyalty reward, the bonus calculated … …, and 
displaying the transmitted data as the requested page regarding the programmed recurring electronic transfer on a client display screen. (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
These limitations set forth a concept of as a whole are directed to sending and receiving data to implement a methodology/system to incentivize user actions.  A Loyalty System is a Targeted Advertising System.  As discussed above, this concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer and a processor and “providing a communications interface configured to transfer software and data in the form of electronic, electromagnetic or optical signals,”.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Figures 1-3 and their related text and Paragraphs 0030-0035 and 0040-0042 of the specification (US Patent Application Publication No. 2010/0042489 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Further, Paragraphs 0031-0035 of the specification specifically detail a generic computer where it mentions “general-purpose computer” and “general purpose computer”.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer and a processor and “providing a communications interface configured to transfer software and data in the form of electronic, electromagnetic or optical signals,”.  However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic 
These elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-7, 9-11, 13-18 and 20-25 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-18 and 20-25 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an 

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-18 and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tucker et al. (US Patent Application Publication No. 2015/0081411 A1 – Hereinafter Tucker) and further in view of Strock et al. (US Patent Application Publication No. 2006/0259364 A1 – Hereinafter Strock) and further in view of Aloni et al. (US Patent Application Publication No. 2007/0198403 A1 – Hereinafter Aloni).  
Claim 1:
Tucker teaches;
A computer-implemented method for incentivizing saving comprising: (See at least the abstract – “A computer implemented system and method are disclosed of processing a financial transaction that includes determining an automatic savings amount and rewards amount payments.”)
enroll in an automatic scheduled transfer (e.g., a monthly automated transfer of $25 from a checking to the savings account) to be eligible for the aforementioned retroactively applied bonus feature.”)
directing a programmed recurring electronic transfer from a first account to a second account through a computer program containing instructions the programmed recurring electronic transfer, (Tucker details a programmed recurring electronic transfer from one account to another via a recurring auto-payment in at least paragraph 0065 and data representing that transfer is received on monthly statements in at least paragraph 0064.)
initiating and controlling the programmed recurring electronic transfer through a computer-based calculation module in communication with both the first account and the second account via a communication device; (Tucker details counting a recurring transfer from one account to another via a recurring auto-transfer in at least paragraph 0067 and Tucker teaches recording the transfers via standard banking where transfers in and out of an account are noted in the statements in at least paragraph 0064 and since the payments are for auto payments the transfer is controlled by the biller who request payment of the amount of the bill and is paid.  Hence the creditor (“another process”) controls the transfer.)

transmitting the data over a communications data channel through a server, (See at least paragraph 0024.)
a client computer system interacting with a browser to select a particular URL, which in tum causes the browser to send a request for that URL or page to the server identified in the URL, (See at least paragraph 0024 where Tucker teaches the data can be manipulated and displayed in web based browsing which is send, and receiving the data.) 
adding, by a processor, a bonus to the second account when the number of programmed recurring electronic transfers received is above a threshold 
the server responding to the request by retrieving the requested page and transmitting the data for that page back to the requesting client computer system, (Tucker teaches online statement which would have details of transfers in at least paragraph 0064 and in at least paragraph 0024 Tucker teaches the data can be manipulated and displayed in web based browsing so the data for the information is sent from the server to the user’s device.)
displaying the transmitted data as the requested page regarding the programmed recurring electronic transfer on a client display screen. (Tucker teaches online statement which would have details of transfers in at least paragraph 0064 and in at least paragraph 0024 Tucker teaches the data can be manipulated and displayed in web based browsing which is send, and receiving the data.)
Tucker does not appear to specify transfer controlled by another. 
Strock teaches an auto-payment for bonuses in at least paragraphs 0211 and since the payments are for auto payments the transfer is controlled by the biller who request payment of the amount of the bill and is paid.  Hence the creditor (“another process”) controls the transfer.

Tucker teaches data transfer but does not appear to explicitly specify “providing a communications interface configured to transfer software and data in the form of electronic, electromagnetic or optical signals”
Aloni teaches a communications interface that allows software and data to be transferred between in at least paragraphs 0054.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of transfer taught by Tucker by using a communications interface that allows software and data to be transferred as taught by Aloni in order to allow for system updates to be transferred.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2, 9, 13:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claims 1, 8, and 12.  Further, Tucker teaches rewarding a customer for whatever one sets a trigger for and teaches awards as a percent of an amount, and monitoring accounts in all different kind of averages in at least paragraph 0047.    

Since tucker teaches monitoring different averages and monitoring the account and calculating the bonus as percentages, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method taught by Tucker to include the award as a percent of the average balance of the account in order to incentivize the loyal behavior of maintaining a higher balance in the account.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 3:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 1.  Further, Tucker teaches the period of time is one year in at least paragraphs 0033, 0039, 0056, 0065, and 0067-0070.  
Claim 4:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 3.  Further, Tucker teaches recurring monthly transfers in at least paragraphs 0055, 0065, and 0067.  
Claim 5 and 16:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claims 4 and 15.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to try setting the threshold to ten, because (1) at the time the invention was made, there was a recognized need, as shown by Tucker, to set different thresholds of the number of required balance transfers used to trigger rewarding users with bonuses (see at least paragraph 0047), including the thresholds of three month and six months (see at least paragraphs 0053, 0055, and 0065) and as low as one event (maintain a minimum balance), and the threshold could be any number of transactions (see at least paragraph 0055); (2) there is a finite number of identified, predictable potential solutions to setting a threshold, i.e., the number of transactions ranging from none to the most a consumer could possibly make within a given time period; and (3) one of ordinary skill in the art could have pursued the known solutions by choosing different values with a reasonable expectation of success.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6 and 17:

Further, Tucker teaches rewarding a customer for whatever one sets a trigger for and teaches awards based on a certain number of transactions in at least paragraph 0047 and Tucker setting a threshold/trigger of twelve by teaching recurring monthly payments in at least paragraphs 0055, 0065, and 0067 and a yearlong time period in at least paragraphs 0033, 0039, 0056, 0065, and 0067-0070.  If one has a yearlong time period and recurring monthly payments the trigger is 12 since there are 12 months in a year.  Tucker does not appear to explicitly specify a threshold of eleven.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to try setting the threshold to ten, because (1) at the time the invention was made, there was a recognized need, as shown by Tucker, to set different thresholds of the number of required balance transfers used to trigger rewarding users with bonuses (see at least paragraph 0047), including the thresholds of three month and six months (see at least paragraphs 0053, 0055, and 0065) and as low as one event (maintain a minimum balance), and the threshold could be any number of transactions (see at least paragraph 0055); (2) there is a finite number of identified, predictable potential solutions to setting a threshold, i.e., the number of transactions ranging from none to the most a consumer could possibly make within a given time period; and (3) one of ordinary skill in the art could have pursued the known solutions by choosing different values with a reasonable expectation of success.  

Claim 7: 
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 4.  Further, Tucker setting a threshold/trigger of twelve by teaching, as discussed previously, recurring monthly payments in at least paragraphs 0055, 0065, and 0067 and a yearlong time period in at least paragraphs 0033, 0039, 0056, 0065, and 0067-0070.  If one has a yearlong time period and recurring monthly payments the trigger is 12 since there are 12 months in a year.    
Claim 8:
Claim 8 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Claim 10:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 8.  Further, Tucker teaches the bonus is a dollar amount related to the average balance of the second account via calculating the reward based on the transfer amount which is related to the actual balance (the actual balance is related to the transferred amount since the balance includes transfers) in at least paragraph 0057.  
Claim 11:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 8.  Further, Tucker teaches the bonus is a fixed amount independent of the balance in at least paragraph 0033. 
Claim 12:
Claim 12 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Tucker does not appear to explicitly specify controlling the monetary transfer through a “calculation module”.   
Tucker teaches that all the modules are in communication with each other and the modules can be programmed in any manner to perform the function desired in the method/system in paragraph 0020-0022.  Therefore this teaches that if you want a particular module to perform/control an action based upon the rules of the program, the module may be programmed that way.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method taught by Tucker by programming the modules in whichever fashion is desired to  perform the incentive based reward program in order to produce the desired behavior that is incentivized.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 14:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 12.  Further, Tucker teaches the period of time is one year in at least paragraphs 0033, 0039, 0056, 0065, and 0067-0070. 
Claim 15:

Claim 18:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 15.  Further, Tucker teaches the period of time is one year in at least paragraphs 0033, 0039, 0056, 0065, and 0067-0070. 

Claim 20:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 12.  Further, Tucker teaches the bonus is a dollar amount related to the average balance of the second account via calculating the reward based on the transfer amount which is related to the actual balance (the actual balance is related to the transferred amount since the balance includes transfers) in at least paragraph 0057. 
Claim 21:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 12.  Further, Tucker teaches the bonus is a fixed amount independent of the balance in at least paragraph 0033. 
Claims 22 and 23:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 12.  Further, Tucker teaches “wherein the data regarding the recurring transfer is displayed on a client display screen” and “wherein the server is configured to respond to a request for data regarding a recurring transfer and transmit the data to the requesting client computer” in at least paragraphs 0064 and 0067 where data representing that 
Claim 24:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 12.  Further, Tucker teaches “wherein the server is configured to download an application to perform electronic analysis regarding the recurring transfer” via online statements which is a downloaded electronic statement and the user can perform any analysis on the information desired in at least paragraphs 0064 and 0067. 
Claim 25:
The Combination of Tucker, Strock, and Aloni teaches all the limitations of claim 1.  Tucker does not appear to explicitly specify “the computer-based calculation module records the transfer” 
Tucker teaches that all the modules are in communication with each other and the modules can be programmed in any manner to perform the function desired in the method/system in paragraph 0020-0022.  Therefore this teaches that if you want a particular module to perform/control an action based upon the rules of the program, the module may be programmed that way.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the method taught by Tucker by programming the modules in whichever fashion is desired to  perform the incentive based reward program in order to produce the desired behavior that is incentivized.    


Response to Arguments

Applicant argues the examiner’s 101 rejection was improper based on two asserted facts the examiner disagrees with.  
1.	“Although the Examiner twice rejected all claims as being unpatentable under 35 U.S.C. § 101, the PTAB reversed and concluded that these steps cannot be practically performed in the mind and are therefore not a mental process”.  The Examiner respectfully disagrees as The PTAB affirmed the 101 rejection see page 11 of the PTAB decision (hereinafter The Decision) mailed 12/26/2019 where it states “In view of the above, we are not persuaded that the Examiner erred in rejecting claim 1. Claims 2-18 and 20-25 are not separately argued and fall with claim 1. See 37 C.F.R. § 41.37(c)(l)(iv).”  Further, the examiner stated the abstract idea was “Organizing Human Activity” and the PTAB stated it was “also directed to the abstract idea of mental processes” (Page 7 of The Decision) and no where did The Decision state it wasn’t a mental process.   
2.	“The PTAB also noted that while the claims may be based on mathematical concepts, the claims themselves do not recite any mathematical algorithms or formulas. As such, the PTAB determined the claims were 

Applicant argues the examiner’s 101 rejection was improper and “Similar to Hannun, these steps cannot be practically performed in the mind and are therefore not a mental process - rather, these reflect improvements in computer functioning and tasks that while "conventionally performed" by humans - are direct to an improvement in computer technology (scanning and reducing data error), which cannot be performed by a human as claimed.”  The examiner respectfully disagrees as the examiner has NOT stated anything about this invention is a mental process.   

All other arguments have been considered and are not persuasive and are believed to have been addressed and therefore moot in view of the new grounds of rejection above.




Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681